 



Exhibit 10.31

AMENDMENT NO. 2 TO THE COLE NATIONAL
GROUP, INC. 1999 SUPPLEMENTAL RETIREMENT BENEFIT PLAN

     WHEREAS, Cole National Group, Inc. (the “Company”) adopted the Cole
National Group, Inc. 1999 Supplemental Retirement Benefit Plan effective as of
January 1, 1999 (the “Plan”);

     WHEREAS, the Company adopted Amendment No. 1 to the Plan dated as of
January 25, 2002;

     WHEREAS, pursuant to Section 6.1 of the Plan, the Company hereby amends the
Plan, as provided herein, as Amendment No. 2 to the Plan; and

     WHEREAS, the Company hereby adopts this Amendment No. 2. Words and phrases
used herein with initial capital letters that are not defined herein shall have
the meaning provided in the Plan.

Section 1

          Section 3.2 of the Plan is hereby amended in its entirety to read as
follows:

     “SECTION 3.2. Time of Payment. A Participant’s (or Beneficiary’s)
Supplemental Retirement Benefit shall commence at the same time and under the
same conditions as the benefits payable to the Participant (or Beneficiary)
under the Pension Plan, or at such time and under such conditions as may be
provided in the Instrument Designating Participant applicable to the
Participant.”

Section 2

          Section 4.1 of the Plan is hereby amended in its entirety to read as
follows:

     ”SECTION 4.1. Vesting. A Participant shall be vested in his Supplemental
Retirement Benefit in accordance with the vesting provisions of the Pension
Plan, or at such time and under such conditions as may be provided in the
Instrument Designating Participant applicable to the Participant.”

          Dated as of January 23 , 2004   COLE NATIONAL GROUP, INC.
 
       

  By:   /s/ Leslie D. Dunn

       
 
       

  Title:   Senior Vice President

       

